 1 Krsto Mijanovic (Bar No. 205060)
       kmijanovic@hbblaw.com
 2   Stephen J. Squillario (Bar No. 257781)
       ssquillario@hbblaw.com
 3   Omar Parra (Bar No. 303041)
       oparra@hbblaw.com
 4   HAIGHT BROWN & BONESTEEL LLP
     Three Embarcadero Center, Suite 200
 5   San Francisco, California 94111
     Telephone: 415.546.7500
 6   Facsimile: 415.546.7505

 7 Attorneys for BROAN-NUTONE, LLC
 8                                UNITED STATES DISTRICT COURT

 9                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

10
11 EXACT PROPERTY & CASUALTY                    Case No. 17-cv-06770-NC
     COMPANY,
12                                              STIPULATION OF DISMISSAL WITH
                     Plaintiff,                 PREJUDICE AND (PROPOSED) ORDER
13
             v.                                 Judge: Hon. Nathanael M. Cousins
14                                              Crtrm.: 7
   BROAN-NUTONE, LLC and DOES 1
15 through 20, inclusive,
16                   Defendant.

17
18
19
20
21
22
23
24
25
26
27
28

     BM07-0000169                                                          Case No. 17-cv-06770-NC
     12795041.1                                         Stipulation of Dismissal and (Proposed) Order
                                                1
 1           Pursuant to Rule 41(a)(1)(ii) of the Federal Rules of Civil Procedure and the November 8,

 2 2018 Settlement and General Release Agreement, Plaintiff Exact Property & Casualty Company
 3 and Defendant Broan-NuTone, LLC, by and through their respective counsel of record, hereby
 4 stipulate that Plaintiff’s entire action is dismissed with prejudice. Each party is to bear its own
 5 costs and attorney fees.
 6           IT IS SO STIPULATED.

 7 Dated: November 13, 2018                     AUDLEY & AUDLEY

 8
 9                                              By:          /s/ Michael R. Audley
10                                                    Michael R. Audley
                                                      Attorneys for Plaintiff,
11                                                    EXACT PROPERTY & CASUALTY
                                                      COMPANY
12
13 Dated: November 13, 2018                     HAIGHT BROWN & BONESTEEL LLP

14
15                                              By:          /s/ Omar Parra
16                                                    Krsto Mijanovic
                                                      Stephen J. Squillario
17                                                    Omar Parra
                                                      Attorneys for BROAN-NUTONE, LLC
18
19
                    DECLARATION PURSUANT TO CIVIL LOCAL RULE 6-2(a)
20
             I, Omar Parra, declare under penalty of perjury under the laws of the United States of
21
     America that I have obtained Mr. Michael R. Audley’s consent to this Stipulation, and that the
22
     representations made in the Stipulation are true and correct.
23
             Executed this 13th day of November, 2018, at San Francisco, California
24
25                                              HAIGHT BROWN & BONESTEEL LLP

26                                              /s/ Omar Parra
27                                              Omar Parra
                                                Attorneys for Defendant BROAN-NUTONE, LLC
28

     BM07-0000169                                                                       Case No. 17-cv-06770-NC
     12795041.1                                        2             Stipulation of Dismissal and (Proposed) Order
 1                                        (PROPOSED) ORDER

 2           The Court having considered the Stipulation of the parties, and good cause appearing

 3 therefor, orders as follows:
 4           1.     The November 28, 2018 Further Case Management Conference is vacated;

 5           2.     The action is dismissed with prejudice pursuant to Rule 41(a)(1)(ii) of the Federal

 6 Rules of Civil Procedure;
 7           3.     Each party shall bear their own costs and attorneys’ fees;

 8           4.     The Court shall retain jurisdiction over this matter to enforce the terms of the

 9 November 8, 2018 Settlement and General Release Agreement.
10           IT IS SO ORDERED.
                                                                  ISTRIC
11
                                                             TES D      TC
                                                           TA
12




                                                                                       O
                                                      S




                                                                                        U
                                                     ED




                                                                                         RT
13
                                                 UNIT



                                                                ANTED
             November 14, 2018
     Dated: _________________                   __________________________________________
14                                                          G R
                                                THE HONORABLE NATHANEL M. COUSINS




                                                                                             R NIA
                                                UNITED STATES MAGISTRATE JUDGE
15
                                                                                 . Cousins
                                                 NO




                                                                    thanael M
                                                           Judge Na


                                                                                             FO
16
                                                   RT




                                                                                         LI
17
                                                          ER
                                                     H




                                                                                        AC
                                                               N                 F
18                                                                 D IS T IC T O
                                                                         R
19
20
21
22
23
24
25
26
27
28

     BM07-0000169                                                                        Case No. 17-cv-06770-NC
     12795041.1                                        3              Stipulation of Dismissal and (Proposed) Order
